Criminal prosecution, tried upon indictment charging the defendant with the murder of one Peter Harrington. *Page 61 
Verdict: Guilty of murder in the second degree.
Judgment: Imprisonment in the State's Prison for not less than six nor more than ten years.
Defendant appeals, assigning errors.
The evidence on behalf of the State tends to show that on the night of 23 July, 1933, as a result of a quarrel over a girl at a Negro dance hall and cafe, situate on the road between Aberdeen and Southern Pines, the defendant Oba Godwin shot and killed the deceased under circumstances which the jury found to be murder in the second degree.
The plea interposed by the said defendant was that of self-defense. S.v. Bryson, 200 N.C. 50, 156 S.E. 143; S. v. Glenn, 198 N.C. 79,150 S.E. 663; S. v. Dills, 196 N.C. 457, 146 S.E. 1. The issue of guilt or innocence is sharply joined on the record. The jury alone could determine it. S. v. Lawson, ante, 59; S. v. Anderson, 208 N.C. 771.
The trial is free from reversible error, hence the verdict and judgment must be upheld.
No error.